DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 4, 6, 19 and 39-41 in the reply filed on 2/14/2022 is acknowledged.
Claims 73-75 and 88 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6, 19 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arzi et al. (WO 2015/034660 A1, published 3/12/2015) in view of Hof-Nahor et al. (2012, J. Cell Sci., Vol. 125, pgs. 4640-4650) and further evidenced by the teachings of Wang et al. (1993, Clin. Exp. Immunol., Vol. 94, pgs. 297-305).
Regarding claims 1, 3 and 40, Arzi et al. teach a method of preventing, reducing, ameliorating and/or reversing oral inflammation in a mammal by administering MSCs, specifically teaching a method of:
“preventing, reducing, mitigating, ameliorating and/or reversing oral inflammation in a mammal in need thereof. In some embodiments, the methods comprise administering to the mammal an effective amount of mesenchymal stem cells (MSCs). In varying embodiments, the MSCs are adipose-derived mesenchymal stem cells (AdMSCs). In varying embodiments, the MSCs are bone marrow-derived MSCs.” (pg. 2 parag. 7).  
Regarding claim 19, Arzi teaches “MSCs generally express CD44, CD90 and CD105, and do not express CD4, CD34, CD45, CD80, CD86 or MHC-II.” (parag. 21 lines 3-4).
	Regarding claim 39, Arzi teaches that “the mammal has a CD4/CD8 ratio in blood that is less than about 1.0 prior to administration of the MSCs and a CD4/CD8 ratio in blood that is greater than about 1.3 after one or more administrations of the MSCs.” (pg. 4 lines 21-23).
	Regarding claim 40, Arzi teaches that their AdMSCs can be used to treat feline gingivostomatitis (parags. 8-10).

	Arzi does not teach:
	(i) CD8lo T cells.

	(i) Regarding CD8lo T cells, Hof-Nahor teach “The mechanisms underlying the immunomodulatory effects of mesenchymal stem cells (MSCs) have been investigated under extreme conditions of strong T cell activation, which induces the rapid death of activated lymphocytes. The objective of this study was to investigate these mechanisms in the absence of additional polyclonal activation. In co-cultures of peripheral mononuclear blood cells with human MSCs (hereafter referred to as hMSCs), we observed a striking decrease in the level of CD8 expression on CD8+ cells, together with decreased expression of CD28 and CD44, and impaired production of IFN-gamma and Granzyme B. This effect was specific to hMSCs, because it was not observed with several other cell lines.” (Abstract lines 1-6).
	Hof-Nahor continues to teach “CD8 is commonly used as a cytotoxic T cell marker, whereas its downregulation has been suggested as one of the mechanisms for peripheral tolerance” (pg. 4640 col. 2 parag. 2 lines 1-3).
	Hof-Nahor teaches that their MSCs were adipose derived (Fig. 1 legend).
	Regarding claims 4 and 41, Hof-Nahor continues to teach: “We evaluated whether hMSC lines that originate from adipose tissue had the potency to modify the balance between the main T cell subsets in direct co-cultures without additional stimulating molecules. Kinetics analysis in living cells showed that CD8, but not CD4 expression, was significantly decreased on day 6 of incubation (P<0.001) and was prolonged over time, with >70% reduction in the level of CD8 expression on day 11 (P<0.001)(Fig. 1A)” (pg. 4641 col. 2 parag. 2 lines 1-8). 
	In this regard, the control is the predetermined threshold of CD8+ cells (see Fig 1. A-C and corresponding figure legend and as set forth in Fig. 1C, Hof-Nahor teaches that CD8 cells were about 25% of control CD8+ cell levels. 
	Regarding claim 6 and the co-expression of CD57 on CD8lo T cells, this would be inherent in the CD8 cells of Hof-Nahor since Wang et al. teach that CD8low+ T cells also express CD57 (see Abstract line 2).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Arzi regarding a method of treating feline inflammation using AdMSCs with the teachings of Hof-Nahor regarding the relationship between AdMSCs and their effect on CD8 levels to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to measure the level of low expressing CD8 T cells since Hof-Nahor teaches that “hMSCs exert a striking downregulatory effect on expression of the CD8 receptor in CD8+ cells, which is associated with features of reduced cytotoxicity” (pg. 4646 col. 1 parag. 1 lines 3-5). Since Arzi teaches that AdMSCs are capable of reducing inflammation in a feline, the ordinary artisan would find it obvious that identifying a level of CD8lo T cells in a sample of the feline would indicate reduced cytotoxicity towards the administered AdMSCs.
	There would have been a reasonable expectation of success that CD8lo T cells could be measured in the feline of Arzi since Hof-Nahor teaches measuring CD8 T cell levels and CD8 cell surface expression in a sample.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID A MONTANARI/            Examiner, Art Unit 1632